Citation Nr: 0721981	
Decision Date: 07/20/07    Archive Date: 08/02/07	

DOCKET NO.  05-25 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for hearing loss.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran active military duty from June 1972 to 
March 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  The Board notes that during 
the pendency of this appeal, the veteran requested that the 
supervisory responsibility for his pending claim be moved 
from Mississippi to Texas, and more recently to Ohio.  
Additionally, while the veteran has a veteran service 
representative appointment letter for the Texas Veterans 
Commission, because he now lives in Ohio, he may wish to 
choose another veteran's service organization to assist him 
in advancing any claims he might have with VA.  The veteran 
requested a Travel Board hearing in his substantive appeal, 
and he was duly notified of such hearing to be held at the 
Cleveland RO in February 2007, but the veteran failed to 
appear for this hearing.  There is no motion for a new 
hearing on file.  This case is not ready for appellate review 
and must be remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The veteran claims to have hearing loss at present which was 
either incurred or aggravated during active military service.  
There are four audiometric examinations on file from service, 
and it is noteworthy that the pure tone decibel thresholds 
for speech at the time of service enlistment actually 
demonstrated some degree of hearing loss above what would be 
considered normal.  Subsequent audiometric examinations 
during service do show some minimal increases in the pure 
tone decibel thresholds for speech.  At service separation, 
the decibel thresholds for the right ear at 3,000 and 4,000 
Hertz, and for the left ear at 1,000 and 4,000 Hertz show 
pure tone decibel threshold increases from the audiometric 
examination at enlistment.  Additionally, a March 1978 
service evaluation of the veteran's ears and hearing noted 
that the veteran had preservice hearing loss, and that he had 
had numerous ear infections as a child.  This consultation 
also noted that the left tympanic membrane had "what appears 
to be a small perforation."  

The RO in Mississippi denied the veteran's claim stating that 
these small decibel threshold shifts were nothing more than 
standard variability which may occur in repeat audiometric 
testing.  While this may be true, this constituted a medical 
judgment by VA adjudication personnel, a practice which has 
long been prohibited by the US Court of Appeals for Veterans 
Claims (Court).  Consistent with VCAA and the duty to assist, 
the Board finds that the veteran should be provided a VA 
audiometric examination with a review of his claims folder 
and a request for opinions consistent with VCAA at 
38 U.S.C.A. § 5103A(d).  For this reason, the case is 
REMANDED to the RO for the following action:  

1.  The RO should contact the veteran and 
ask him whether he wishes to appoint 
another veteran's service organization to 
represent him, as it may be difficult for 
the Texas Veterans Commission to 
represent him while he resides in Ohio.  
The RO should also request the veteran to 
provide any medical or other evidence he 
may have of any post-service audiometric 
examinations or other medical examination 
of his ears or hearing completed at any 
time from service separation in 1979 
forward.  The veteran should be requested 
to provide a written description of all 
of his post-service employment 
occupations, and the approximate periods 
of time he spent in those occupations.  
The claims folder indicates at various 
points that the veteran principally 
served as a truck driver from the time he 
separated from service until 
approximately 2000.  The RO should 
provide the veteran with medical release 
forms, and explain to him that if he 
wishes VA to assist him in the collection 
of any private medical records, he must 
return these forms properly completed.  
The RO should follow up to collect any 
records for which the veteran returns a 
properly completed medical release, and 
any evidence collected should be added to 
the claims folder.  

2.  After completing the above 
development, the RO should schedule the 
veteran for a VA audiometric examination.  
The claims folder must be provided to the 
VA audiologist for review in conjunction 
with the examination.  In addition to 
providing the current results of 
audiometric examination with pure tone 
decibel thresholds for speech and speech 
discrimination scores, the VA audiologist 
is also requested to provide a written 
report which addresses the following 
questions.  Does the veteran now have 
hearing loss disability for VA purposes 
for either or both ears which appears to 
be causally related to noise exposure or 
acoustic trauma?  The audiologist should 
be requested to express an opinion as to 
whether the variability in the four 
service audiometric examinations (which 
are accurately laid out in graphic form 
on the last page of the June 2005 
Statement of the Case) likely reflects 
ordinary variability in audiometric 
testing, or reflects as likely as not, an 
aggravation of preservice hearing loss 
for the pure tone decibel thresholds for 
speech at 3 and 4,000 Hertz for the right 
ear, and at 1 and 4,000 Hertz for the 
left ear?  Finally, the audiologist is 
requested to provide an opinion as to 
whether any hearing loss disability at 
present is, more, less, or equally likely 
attributable to acoustic trauma to which 
the veteran was exposed during service?  
The audiologist is requested to provide a 
written explanation for any and all 
opinions provided.  

3.  The RO should review the VA 
audiometric examination report to ensure 
that it answers the questions presented 
in this remand.  If not, the report 
should be returned to the audiologist for 
corrective action.  The RO should again 
address the claim on appeal.  If the 
benefit sought is not allowed, the 
veteran and representative must be 
provided with a Supplemental Statement of 
the Case, and an opportunity to respond.  
The case should then be returned to the 
Board after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

